     Case 2:19-cv-08612-PSG-JC Document 193 Filed 02/18/21 Page 1 of 2 Page ID #:4124



 1
 2
 3                                                                     2/18/21
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
        RELMAN COLFAX PLLC,            )          Case No. 2:19-cv-08612-PSG-JC
11                                     )
                          Plaintiff,   )          ORDER ACCEPTING FINDINGS,
12                                     )          CONCLUSIONS, AND
                    v.                 )          RECOMMENDATIONS OF
13                                     )          UNITED STATES MAGISTRATE
        FAIR HOUSING COUNCIL OF        )          JUDGE
14      SAN FERNANDO VALLEY, et al., )
                                       )
15                                     )
                         Defendants.   )
16     ________________________________
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Motion for

19 Sanctions and Entry of Default Judgment Against Mei Ling (“Motion”), filed by
20 Plaintiff/Counter-Defendant Relman Colman PLLC, the parties’ submissions in
21 connection therewith, and all of the records herein, including the December 1, 2020
22 Report and Recommendation of United States Magistrate Judge (“Report and
23 Recommendation”) and Mei Ling’s untimely and voluminous objections to the
24 Report and Recommendation. The Court has further made a de novo determination
25 of those portions of the Report and Recommendation to which objection is made.
26 The Court concurs with and accepts the findings, conclusions, and recommendations
27 of the United States Magistrate Judge and overrules the Objections.
28        IT IS HEREBY ORDERED that (1) the Motion is granted to the extent it


                                              1
     Case 2:19-cv-08612-PSG-JC Document 193 Filed 02/18/21 Page 2 of 2 Page ID #:4125



1 requests that Mei Ling’s operative Amended Answer be stricken, that a default be
2 entered against Ling on the remaining claim against her, and that her remaining
3 counterclaim be dismissed; (2) Ling’s Amended Answer (Docket No. 85) is
4 stricken; (3) the Clerk shall enter a default against Ling on the remaining claim in
5 the Complaint; and (4) Ling’s remaining counterclaim is dismissed with prejudice.
6           IT IS FURTHER ORDERED that the Clerk serve copies of this Order on the
7 parties to this action.
8           IT IS SO ORDERED.
9
                         2/18/21
10          DATED: _________________________
11
12                                         ___________________________________
13                                         HONORABLE PHILIP S. GUTIERREZ
                                           UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
